Gender Equality and Women's Empowerment in Development Cooperation (debate)
The next item is the report by Feleknas Uca, on behalf of the Committee on Development, on Gender Equality and Women's Empowerment in Development Cooperation.
rapporteur. - (DE) Mr President, Commissioner, ladies and gentlemen, five days ago we celebrated the 100th anniversary of International Women's Day. Much has been achieved, yet there is still no evidence of equal opportunities in the poorest countries of this world. The human rights of women and of the girl-child are still far from being an unalienable, integral and indivisible part of universal human rights, called for in the United Nations Vienna Declaration of 1993.
In my report I dealt in detail with the situation of women and girls in developing countries and I have also looked at ways in which European development cooperation can improve the lives of these women. Let me briefly quote a few facts and figures.
Two thirds of all illiterates in the world are women. More than 40% of women in Africa have not attended primary school. In Africa, women make up 52% of the total population but perform 75% of the agricultural work and produce and market 60-80% of the food.
The Commission's updated strategy for women's equality and participation in development cooperation addresses important areas and proposes concrete measures to promote equality. The dual approach of the strategy, making gender mainstreaming more efficient and also proposing separate measures to promote equality, is welcome. I also applaud the 41 practical measures in the areas of responsible governance, employment, the economy, education, health and violence against women. Nonetheless, in my report I have criticised several points. Let me discuss the most important ones briefly.
I believe that combating traditional forms of violence should lie at the heart of the measures to combat violence against women. Secondly, I must say I am rather taken aback that the strategy fails to mention the Economic Partnership Agreements. At no point is reference made to the link between strengthening the role of women and the economic agreements between the EU and the ACP States. As for the specific situation of women in conflicts, I regret the fact that the strategy fails to comment on the specific role that women play in what are called weak states and in the least developed countries. Special attention should also be paid to the reproductive health and sexual rights of women in developing countries.
I very much regret that most of the draft amendments are once again concerned only with deleting passages from the report that call for the right of women freely and independently to decide about their body and their life. I do not want to sound boastful, but my report should not be reduced to that issue. In this connection I welcome the amendments proposed by Mrs Buitenweg on behalf of the Greens and thank her for her important contributions.
On reproductive health, I just want to say the following at this point: every woman has the right to decide freely and independently about her body and her life. Women's full access to sexual and reproductive health is a prerequisite for achieving gender equality. So long as women are refused that access, it will be others who decide about women's bodies and lives. Surely nobody seriously concerned with Europe's humanist tradition, with our shared values and with respect for human rights could want that!
(Applause)
Member of the Commission. - (FR) Mr President, ladies and gentlemen, let me begin by congratulating the rapporteur on this extremely thorough examination of a very important cross-cutting subject. Greater participation by women in the economy and the fair sharing of power between men and women are actually prerequisites for development. If we cannot ensure gender equality in development we will never achieve either the Millennium Goals or sustainable economic growth.
Why in sub-Saharan Africa do women constitute only 34% of the workforce in regular employment? Why do these women's earnings represent only 10% of total income and why do women own only 1% of the assets? Obviously these questions are extremely important. And why, as your report points out, do women make up 70% of the 1.3 billion people living in absolute poverty? What is illustrated here is a very particular kind of tragedy intrinsically associated with being female. Sadly there are too many such questions that we need to answer. Even in Europe, even in our Member States' national parliaments with their reasonably high levels of female participation, there is no guarantee that women's priorities will always be addressed.
With regard to our policy towards partner countries, we recognise the need to engage in really thoroughgoing political dialogue. I can tell you that dialogue on the issue of gender equality is not always straightforward: it can involve, for example, helping to ensure the breakdown of statistics by gender; or insistence that budgeting should take more account of the social sector, for in many cases education and health are not real priorities, although it is well known that women's education and health are keys to development.
All these concerns are central to the Communication entitled Gender Equality and Women Empowerment in Development Cooperation, adopted by the Commission on 8 March 2007. The policy set out there constitutes a response to commitments made in the European Consensus on Development with regard to gender equality in all our cooperation policies and practices. The aim of the communication is to develop a European vision and to offer consistent support for the promotion of gender equality in all developing regions and countries.
The communication is also a guide to new aid modalities, notably budget support. I take issue here with the criticisms expressed in your report, for I believe that budget support offers new opportunities for effectively furthering gender equality. Why so? I have already outlined on a number of occasions the reasons why, insofar as possible, I have favoured budget support. The fact of engaging in budget support gives us incomparably greater leverage in political dialogue with the authorities of the partner country concerned. It enables us, for example, to discuss policy options and, among other things, the need for better promotion of women's potential in a country's economic and social development. Moreover, in such cases, we base our support on the verification of tangible results presented or revealed via indicators that are always gender-specific and therefore clearly highlight gender gaps where they exist. The objectives that we use to measure a country's results are in line with the Millennium Goals and, for the most part, are highly relevant to the improvement of women's living conditions. They include, to name but a few, increasing the proportion of girls attending school and increasing the number of ante-natal check-ups. The progress that a country makes towards meeting such targets is the basis on which the European Commission disburses variable tranches of budget support.
One of the speakers in the debate mentioned a form of conditionality. When you engage in budget support you are clearly able, to some extent, to oblige the partner to respect criteria and observe certain types of conditionality. In terms of positive influence, there is a stronger effect than there would be without the mechanism of budget support. Be that as it may, I am prepared to pursue this debate in other contexts. I am deeply convinced, however, on the basis of my experience to date, that budget support - where it is possible - is obviously a much more efficient way to proceed.
For a number of years we have taken a twin-track approach. Firstly, we integrate gender equality into all our policies and actions, including as part of budget-support arrangements and in political dialogue with our partners. One of the consequences of this approach is a need to train our colleagues who take part in delegations on gender-related issues. Since 2004, more than a thousand of them have received specific 'gender' training and we have now set up a gender helpdesk to pursue this training in the future. Secondly, we finance specific actions to advance male-female equality.
Actions of this type are included in certain national indicative programmes but, more importantly, there are also thematic programmes that complement geographically-based cooperation. For example, 'Investing in human resources' and 'Human rights and democracy' programmes incorporate specific elements for furthering gender equality. The 'Investing in human resources' programme has EUR 57 million for targeted 'gender' activities between 2007 and 2013: that is an annual average roughly three times higher than our spending up to 2006. Of course, gender equality is also incorporated into other thematic programmes whether for education, health or agriculture, or indeed for environment and culture.
It is true that we still have a long way to go but I am convinced that, with a shared commitment to promoting gender equality and, most importantly, in cooperation with women in the developing countries, we will be capable of fighting poverty and building fairer societies.
Draftswoman, Committee on Women's Rights and Gender Equality. - (RO) Dear colleagues, I see that the report has already provoked reactions. We hope it is a proof of its political relevance.
The Commission's Communication was a very good premise and the Parliament added useful specifications. I would only like to explain the principle at the basis of this position. The objective was clear, we support women's role in development cooperation. Apart from arguments related to equality, there is enough proof that women are a good investment as they are excellent multipliers of results.
But how do we get maximum efficiency in achieving the goal? We could have requested strict criteria from the beneficiary states on strengthening \ women's position. As a matter of fact such criteria already exist. However, we can also expect poor reactions, lack of both expertise and administrative capacity, formal commitments in the strategic development plans and lack of implementation of such commitments. Non-compliance with obligations may result in the diminishing or suspension of aid. It would negatively affect the final beneficiaries, and women would end up paying for the incompetence of governments, and we do not want that.
Under these conditions, we chose to insist on compliance with those requirements that we control and for which we have the action means. For this reason, we ask the Commission and the Member States to ensure consistency between other Community policies and development policy. Otherwise, certain aspects of domestic commercial policy or of the common agricultural policy may negatively interfere with our goals.
Given the significant differences overgender issue in the policy of the Member States, we believe that the drafting of the European Commission roadmap on gender equality within the Union is a pre-condition for true and efficient use of women in developing development cooperation, which is a policy primarily managed by the Member States. The new means for granting support seem to have weakened the attention given to women.
We request an assessment of their gender impact and adequate correction measures, subject to the responsibilities and transparency of funds use undertaken before the European citizens.
on behalf of the PPE-DE Group. - (SK) Preparing the report on gender equality and women's empowerment could not have been easy, as its size testifies.
Although I do not agree with everything in the report by our colleague Mrs Uca, I would like to congratulate her on the consistency and accuracy of her approach to this topic. When debating this matter we should underscore our support for women's dignity and their role in acting for the common good in society.
In developing countries (but not just there) many women suffer from discrimination and violence, often work in poor conditions and for low salaries, lack basic health care, work too many hours and face humiliation and physical abuse. That is the reason for inadequate development. All these factors also have an impact on the quality of their family life. Boosting development and enhancing equality in order to promote peace in the 21st century: these are the concrete steps that can help to improve the situation if we take them. We have to condemn repeatedly, uncompromisingly and at every opportunity the sexual violence often suffered by women and young girls. We must encourage developing countries to adopt laws that will offer women effective protection.
In the name of respect for each individual we also have to condemn a very widespread quasi-culture, leading to systematic sexual exploitation and destroying the dignity of even very young girls by forcing them to offer their bodies and so contribute to the billions in profits raked in by the sex industry. Unfortunately, their clients come mostly from the civilised parts of the world, including the European Union. Women in areas of military conflicts are victims of systematic rape for political purposes.
I appreciate that there are women's movements working to enhance the dignity of women. When looking at the issue of helping women in developing countries we must not forget that apart from financial aid from development funds there is an effective net of religious and charity organisations. This initiative has for many years enjoyed the support of local churches, through parallel schemes and informal micro-loans to the poor. It is very uplifting to see the patient, honest and hard work of poor women being rewarded in this way. This also has to be supported by reforming the structures that help to expand the success of new initiatives.
Women must be granted equal opportunities, fair pay, equality on the employment ladder, equal access to education at all levels, access to health care and equality in family affairs. Women's involvement in politics needs courage but progress made by women in developing countries is progress for us all.
on behalf of the PSE Group. - (NL) On behalf of my Group may I say that we emphatically support Mrs Uca's report and we congratulate the Commissioner on this gender strategy. Virtually all countries signed up to the Millennium Development Goals eight years ago. Half the time has already passed and it looks as if most of the Goals are not going to be met in Africa.
Women play an essential part in combating poverty, but they still do not have equal access to education, healthcare, employment or property ownership. Their social status is low and violence against women is widespread. At the same time, most of our partner countries' strategic programmes simply ignore women altogether. So the gender dimension really must be placed centre-stage in the political dialogue with our partner countries and women's organisations must be involved in the framing of policy.
I find it monstrous that colleagues from the EPP and UEN Groups want to remove the report's plain speaking on sexual and reproductive health, because if women are able to make decisions about their own bodies and whether and when they have children, not only will this save millions of women's lives; children too will have more opportunities and communities will be made stronger. Anyone who denies that undermines the consensus on population and development which the international community endorsed in 1994, and we will not allow that to happen.
One final word: I am one hundred percent in favour of the Green Group's call for a European Envoy for Women's Rights. A women's envoy will give the world's women a face and a voice in Europe and its governments and may also on occasion remind the Commissioners of the commitments they have given.
on behalf of the ALDE Group. - Mr President, gender equality and women's empowerment are values and principles that we all praise in the European Union. As such, they definitely need to be shared with the developing countries within the framework of existing cooperation. We all have a huge responsibility when addressing them because promoting double standards would morally outlaw us, and we certainly lose credibility. I am referring specifically now to the amendments tabled for voting today, the same amendments that were rejected by the Committee on Development.
I fear that we risk using different yardsticks when, on the one hand, we express these values to our development partners and when, on the other hand, we use them inside the European Union. We cannot afford to exclude references to reproductive rights from this report because this is a core topic when we target the promotion of women's rights and their empowerment.
As the report correctly emphasises, women's full enjoyment of their sexual and reproductive health and rights is a prerequisite for achieving gender equality. The protection of reproductive rights, such as planning their family in terms of birth timing and spacing, and decision-making regarding reproduction free of discrimination, coercion and violence, provides women with the freedom to participate more fully and equally in society.
We cannot go only halfway towards our partners and claim at the same time that our goal is to have healthier and stronger women who are able to participate actively and equally in society. Please excuse my tough words but to me this is mere hypocrisy. We will fail to achieve these goals if we start by excluding core issues or give a different impression of our principles, different to what we have back home.
In today's world, promoting gender equality and women's empowerment in the developing countries is not an easy task. Reaching these targets implies a genuine commitment and action and, most of all, it implies our good faith in our relations with developing countries.
on behalf of the Verts/ALE Group. - (DA) Mr President, 750 million women are living in poverty, and these women are fighting for their own survival as well as that of their families. As Europeans we must fight alongside them for their right to a better life. The role of women is inestimable; yet their abilities and potential are not appreciated. Their access to education, work and property is severely restricted. It should be one of the principal tasks of the EU to ensure that women are placed at the centre of development work involving the EU. As things stand, our policies all too often end up lowering the already low status of women, and for this reason I am very pleased with Mrs Uca's report.
It is important not to dilute this report, as many in the Group of the European People's Party (Christian Democrats) and European Democrats and the Union for Europe of the Nations Group are attempting to do through their amendments, which would remove all talk of women having sexual and reproductive rights. As has been said many times already, these rights are crucial to enable women to take responsibility for their own and thus their families' lives. This is often a matter of life or death for them. Women must have the right and opportunity to say 'no', in order to avoid violence and to obtain an education and the opportunity to set up on their own. This is crucial if development is to result from our development aid, and it is both immoral and foolish not to put women at the centre of this work.
Unfortunately, the political will is lacking, of course - as has also been said - and thus many of us support a proposal for the appointment of an EU High Representative for women. He or she should ensure that women are involved in political and social work worldwide, bringing to bear the influence they ought to have as half of the world's population. Women must not become victims or poor wretches. We all need them to be put on an equal footing with all of us.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, what can I say? All credit to the Commission for a well-structured communication which for the first time sets out a European strategy for gender equality in development cooperation, in keeping, moreover, with the demands put forward by vast groups of women who refuse to be victims. On the contrary, we refuse to be victims and are protagonists of our lives and our sexuality and it is we who decide on the type of society in which we want to live: a society able to tackle and put an end to discrimination, injustice, violence and the militarisation of states and minds.
All credit as well to Mrs Uca's report which looks in greater depth at and grasps the aspects that the Commission has not taken into account, which I think the Commission should accept. Here, I do not need to reiterate the figures on women living in abject poverty, women who are illiterate and suffering from AIDS or malaria and the many women victims of physical and sexual violence, especially in their homes, even in Europe.
Practical measures are the ones that count: governance, education, health, violence against women, access to property and work and, as Mrs Uca says, EU economic and commercial policies which do not run counter to development policies.
What is needed is a much stronger mainstreaming policy and that requires a major commitment of financial and human resources to the Commission's delegations and to those projects having a major impact, such as micro-credit. These are practical measures likely to bring about a permanent relationship with women's movements in local and national situations, with the networks of women from different countries set up to campaign against desertification, for urgent conflict resolution, and for the right to health, housing and water.
I should like to say something about the amendments aiming to remove the references to the various international strategies - from Cairo to Maputo - on women's reproductive health and free reproductive rights. Defending life is sacrosanct. The right to life means, however, that there can be no hesitation in implementing development policies able ...
(The President cut off the speaker)
on behalf of the IND/DEM Group. - (PL) Mr President, the Report on Gender Equality and Women's Empowerment in Development Cooperation deals with problems affecting women in African and Asian countries, for example. It sets out a strategy involving measures in various categories: gender equality, the political system, employment, education, health, and violence against women.
As we know, equal rights for women and men are a major aspect of social development enshrined in our European civilisation in basic regulations on respect for human rights and all people. But equal rights and non-discrimination against women are not the only condition for social development. There are a whole series of factors that are important for social progress, starting with compliance with ethical and moral principles that guarantee a signification reduction in exploitation, violence, cheating and other forms of manipulation, including discrimination against and oppression of women.
The dramatic living conditions of women in the African countries are the result of a policy of pillaging natural resources and of speculation by international companies that enrich themselves at the cost of the life and health of the local population. Budget support and other EU programmes will not compensate for the losses inflicted by a robber economy. Ethical relativism, too, favours sexual exploitation and the spread of sexually-transmitted diseases. Sexual freedom as propagated robs women of their dignity by reducing them to sex objects and encourages violence. The situation of women will be improved not by more funding for contraception and abortion, but by financial support for families, especially those with many children, so as to make education and development possible and to improve health care and social protection, especially for pregnant women. Educated women with a predisposition for leadership or a desire to engage in politics should of course be able to stand for election and use their psycho-physical difference to broaden the spectrum of views on matters of importance not only for women and children.
However, gender mainstreaming as a central idea - which has brought us paternity leave, among other things - has already had the results that might have been expected, since Swedish fathers are not alone in preferring elk hunting or reading the newspaper to looking after children. The tyranny of sexual aggression spread by the mass media influences ...
(The President cut off the speaker)
(PL) Mr President, Mrs Uca's report deals with the important issue of gender equality in development cooperation. Unfortunately, the rapporteur's undoubtedly positive intentions are undermined by an excessive and controversial presentation of the issue of health and sexual and reproductive rights. This subject ought not to be treated controversially, but the report uses the paradoxical language so frequently employed in the European Union. It is precisely this strange use of language that is distancing the EU from its citizens and turning it into a unintelligible, alienated bureaucratic machine. That is also how we are creating and nourishing opponents of the EU.
I therefore hope the PPE-DE Group's amendments will be accepted by this House. Why? Because by "health and reproductive rights” the author and promoters of this report mean the opposite of what those words actually say. "Reproductive rights” does not mean the restriction of reproduction. What we are doing is giving a positive name to something that has negative consequences, namely the restriction of reproduction. That is outright deception.
Those who advocate restricting the population in poor countries and promoting contraception or abortion should not hide behind terms like health and reproductive rights. We should call a spade a spade. It seems to me they don't want to do so because they suspect the European Union should not really be concerning itself with such matters. Is there not something dubious about Europeans promoting and funding contraception and abortion outside Europe? In Africa and Asia, just as in the EU, it is individual states that should decide what policy to pursue in this area. The report says women should decide. But it is we who are telling these women in Africa what to do. I think there is some confusion here.
Another point: there is no relation of cause and effect between having a large number of children and equality. The two things are unconnected, and I fail to understand why this report makes a connection between them.
. - (FR) Mr President, Commissioner, ladies and gentlemen, just this once I do not intend to speak about the report itself - on which I congratulate the rapporteur - but rather on the amendments soon to be put to the vote, and I wish to say that I find the amendments proposed by our UEN colleagues literally scandalous.
(Applause)
By refusing to countenance in the report any consideration of, or reference to, the problems of contraception, the UEN is effectively refusing to recognise that women in the southern hemisphere are entitled to a decent life. It is more than scandalous, it is irresponsible and hypocritical, when we know that the absence of proper family planning condemns millions of people across the world to unnecessary suffering, illness and death - the hardest hit being women and the children that they bring into the world, all too often against their own wishes.
The amendments proposed by the PPE-DE Group are no less regrettable. They merely formulate the ideas differently, particularly by refusing to consider recognition of a woman's right to control her own fertility. In the great majority of developing countries, women and girls - even young girls - continue to suffer significant forms of discrimination and quite intolerable violence. Anyone rejecting the view that each individual woman in those countries should be entitled to full control of her own destiny is obviously refusing to regard these women as the equals of men. Yet reproductive health should not be such an alarming subject: it simply implies enabling people to experience responsible, satisfying and safe sexuality, and giving women the freedom to choose to have children if and when they want children. This concept of health depends on women and men being able to choose, on a basis of equality, methods of regulating fertility that are safe, effective, affordable and acceptable.
(SV) Mr President, it is important is that we be clear about what we want. For too long a discussion which should be dealing with human rights has been poisoned by various political considerations. It goes without saying that a woman has a right to her own body. This is why I did not dodge the question, in the debate on genital mutilation, whether the application of Sharia law amounts to not recognising the equal value of human beings. No one would think of refusing a man the right to decide on his own reproduction or say that it was a question of cultural values to refuse a man the possibility of earning his own money and maintaining his own independence.
When the EU, which is the world's biggest aid provider, acts in the Third World, our values must always be clear. Human rights - by which I understand equality not just in theory but also in practice - must be the watchword. We must make it clearly understood that the market economy is good for poor women and men, not bad. That is demonstrated not least by the successful campaign for micro-credit, which has created both prosperity and empowerment for millions of vulnerable women.
Of course, it is not for us in the rich world to force a particular way of life on other people, but we have, as I think it is important to point out, a responsibility to render possible choices where there are no choices today. Like many of my colleagues here, therefore, I am truly disappointed to see some of the amendments tabled to an otherwise good and important report. They really do point in the wrong direction.
To my colleague behind me, I would like to say that, when I was a Member of the Swedish Parliament, I stayed home with my son for six months on paternity leave. I think that I actually became a better parent than I had been before. Certainly, I read the papers, but my main responsibility was to look after my children and to do it together with my wife. I can only say that it is a good thing. I think more people should do it and see how important it is to keep a family together: man, woman, children.
(Applause)
(ES) Mr President, I would like to begin by giving an enthusiastic welcome to this report because it is important on several grounds.
First, on grounds of justice: while women and girls perform approximately two thirds of work in the world, they only receive 5% of the income and, moreover, poverty has a distinctly a female face.
Second, on grounds of dignity: I think it is imperative to replace the image often given of women as vulnerable victims with an image of women as a highly differentiated group of social actors, who possess valuable resources and capacities and who have their own agendas; this involves among other things, recognising and fully taking on board a woman's right to take decisions over her own sexuality and her own body.
Third, on grounds of genuine commitment and consistency: it is regrettable that gender mainstreaming is often perceived as an excuse for not outlining specific proposals and objectives in, for example, country strategy papers.
For all these reasons, I believe this report is to be welcomed and should receive the support of an absolute majority.
Mr President, this is a report on gender equality and women's empowerment in developing cooperation. Why, then, are the Socialists, Liberals and some others preparing this morning to vote against an amendment which seeks information on discrimination against females and which starts in the womb?
An amendment in my name and that of Mr Deva and Ms Belohorská calls on the Commission to ask all of the Union's partners around the world, both governments and NGOs, to undertake a permanent gender analysis of all abortions and to regularly report the findings to Parliament. Perhaps Mr Hutchinson might tell us what is so terrible about getting that information? Parliament is, this morning, planning to look the other way by voting down this amendment, yet in some countries a strong preference for sons has led to the elimination of millions of girls through parental sex selection. Baby girls also die through deliberate neglect and starvation. According to the UNFPA, in Asia alone, at least 60 million girls are 'missing'. In some countries it is reported that sex selection is more common in cities, where technologies such as amniocentesis and ultrasound are readily available and open to misuse. In others it occurs more commonly in rural areas where, according to UNFPA, the preference for sons is strong. Daughters are in some countries seen as an economic liability and, according to UNFPAs, the sex ratio at birth, although it is slightly higher, becomes more accentuated because of this. The shortage of women and girls in some Asian countries has potentially alarming social repercussions, including increased demand for trafficking in women, whether for marriage or for sex work, and the worsening of their status overall. Those are the words of the UNFPA, not mine.
What is Parliament's position? To look the other way. Throughout history, majorities have got it wrong, for example in Austria and Germany in the 1930s. How could a supposedly reflective body like the European Parliament do such an injustice as to vote down that amendment? We are simply seeking information ...
(The President cut off the speaker.)
Mr President, I congratulate my colleague Ms Uca on this excellent report and I welcome the two-track approach, endorsed by the Commission in its communication, focusing on both gender mainstreaming and specific actions to empower women. I deplore, however, that many DCI country strategy papers merely refer to gender as a cross-cutting issue, failing to specify concrete activities, targets or financial allocations. This means that, despite the strategic framework, gender efforts in development cooperation could be reduced to rhetoric in the years to come.
Gender-sensitive performance indicators should be assessed in mid-term and final reviews. Parliament will monitor the implementation of the CPS, and we hope that the Commission will be able to indicate progress in terms of specific gender-related outcomes.
Finally, I am shocked by several medieval conceptions reflected in some amendments to this report put forward by some colleagues on sexual and reproductive health matters. I will vote against them, evidently.
(DE) Mr President, I too want to thank the rapporteur for this excellent report and also congratulate the Commission on its communication. The challenge now is to be consistent. Ten days ago I went to New York, together with several colleagues from national parliaments, to visit the Commission on the Status of Women, at the invitation of the European Parliamentary Forum. It is interesting to find that countries that are our ACP partners say one thing when they are talking to Brussels and the various capitals and then say something quite different in New York, when it comes to discussing the matter at global level.
That is why I call on the Commissioner to be consistent, to advise his delegations that there is also talk in the respective capitals about the attitude taken in New York, because our goals in regard to women's policy and development policy are often contradicted in New York.
In that connection, I am very glad that UNIFEM is now opening an office in Brussels; that will certainly raise the level of the debate between the United Nations and the European Union in this area.
I am particularly glad that micro-credits are being named as one means of empowerment, of liberating women. There are some relatively obscure arrangements...
(The President cut off the speaker.)
(FI) Mr President, ladies and gentlemen, my many thanks go to Mrs Uca for an excellent report, and at the same time I share the disapproval expressed my many of the Members here regarding the amendments tabled by the Right.
For women's rights to be fully implemented in development cooperation as well, the European Union needs an envoy for women's rights, whose role would be to ensure that women's rights were taken into account. That way it would also be possible to spend development cooperation money more effectively.
We know that the cheapest way of promoting development is to improve women's rights, including their sexual rights, education, opportunities for employment and so on. Although people know this from experience and numerous reports, it gets forgotten time after time, even when they are deciding on how to spend EU development cooperation cash. That is why we need an envoy for women's rights, and that is why I hope that everyone here will show their support for Amendment 20 on this issue.
Mr President, although there is much good in this report, there is something I totally disagree with, as my colleagues, Mr Kaczmarek and Mr Mitchell have already done.
I start by asking you, Mr President, who said this: 'Through the practice of prenatal sex selection, countless women are denied the right even to exist.' It might surprise the rapporteur of this report to know that it was said by Ban Ki-moon in his opening address to the United Nations Commission on the Status of Women, in New York.
Furthermore, according to the UNFPA, in its state of the world population report last year, there is a global deficit of 60 million women in the world - that is the whole population of the United Kingdom! These missing females have been prenatally sex-selected, aborted and 'infanticised' out of existence, and this is happening on the continent on which I was born; I know what I am talking about. How is it that a report of the European Parliament on gender equality can be silent on the deliberate elimination on the basis of gender alone? Where is the equality in that?
I tabled an amendment to this report demanding a gender analysis of all abortions performed in the world, and guess what happened? The Socialists voted against it! Why? Do we not have the right to know how women are being aborted before they are born? We will see later today how they vote on Amendment 11.
I do not know why the rapporteur has insisted on squandering this valuable opportunity to remove the most significant cause of injustice against women in the world today - their basic right to life - and, instead, insist on perpetuating through championing the so-called rights of sexual...
(The President cut off the speaker.)
(PL) Mr President, the statistics prove that equal rights policy hastens achievement of the Millennium Development Goals for eradicating poverty and correcting demographic, social and economic indicators. Gender issues, however, are still considered of secondary importance.
In many countries women continue to lack access to basic health services, education and participation in decision-making processes. Two thirds of all the world's illiterates are women. In the developing countries the likelihood of attending secondary school is 11% less for girls than for boys. The statistics also show a tragic health situation. In sub-Saharan Africa, for example, 60% of those infected by the HIV virus are women, and girls account for 75% of new cases of AIDS among young people.
The Commission's Communication is an important step towards the EU's introduction of gender issues into the programme of cooperation with partner countries as a major instrument in the eradication of poverty and support for human rights, which includes combating violence against women. I congratulate the rapporteur on a very well prepared report, and in conclusion ...
(The President cut off the speaker)
(RO) Today we are discussing another report that analyses the situation of women, the second one this week, but this time from the perspective of equal opportunities concerning the development of the Community.
It is a report that provoked discussions and controversies, different approaches and contextualised analyses. It is however important that we discuss this kind of matter; it is even more important that contextualised proposals and tangible results should exist.
We talk much about education and its outstanding role in changing attitudes, contouring behaviours, integration of groups with high risk of marginalisation and development of communities. However, I believe that it is high time we had a consistent policy at European level in the field of education, with clear steps that should be monitored. It is obvious that gender issues must be part of educational programmes.
It is important that the European Union include this theme in the dialogues with third countries in the field of human rights protection. 2008, the Year of Intercultural Dialogue, must be used to encourage inter-university exchanges and exchanges of experience between European women and women in developing countries with a view to stating women's role all over the world. From this perspective, the promotion of young generations, including young girls, must be a priority of development cooperation.
I thank you and I hope that the final version of this very important report will reflect all views existing within the European Parliament and we will have a balanced approach on this issue.
(NL) Women's freedom to make their own choices is a simple human right. It helps the economy to grow and social protection to improve. Mortality amongst women in developing countries is still tragically and unacceptably high. Families are destroyed as a result. There is a direct link here with child labour. Investing in equal opportunities and freedom means investing in the future, in Europe and in the developing world.
Along with my Group I find it shocking that in this House a whole lot of ultraconservative amendments, aimed at curtailing women's rights, have been tabled to Mrs Uca's excellent and comprehensive report. These are not really about choices in pregnancy, that is pure hypocrisy. They are about scrapping all references to even the most moderate UN texts on women's rights. But sexual freedom and reproductive rights guarantee freedom of choice for every woman. Even the Vatican will recognise that freedom one day. But women cannot afford to wait; the world cannot afford to wait.
- (EL) Mr President, I sincerely believe that having access to information and services relating to sexual and reproductive health protects women from AIDS, if anything. I am therefore totally opposed to our refusal to allow it on the grounds that the hidden agenda here is abortion. I am also opposed to the fact that for the same reason we are deleting the Kyoto Protocol from the well-known Maputo Protocol text on the rights of women in Africa.
Certainly, the issue of abortions is one of principle and each of us will adopt a position according to what we believe. I respect the beliefs of others, but I also ask them to do the same for mine. We ought, then, to respect both the rights of women and the right of each woman who chooses whether or not to have an abortion, be it for economic, social, family or even health reasons. I personally will therefore vote in favour of the report.
(RO) There are many good aspects in this report and I will support it, but I will vote against the absurd amendments from the right-wing on reproductive rights.
I want to say that it is quite obvious that sustainable development cannot be achieved without reconsidering the role of women in the economy, society, politics, environmental protection and family. We determined and discussed today that education is a key field in development. Given that equality is first of all an issue of stereotypes and education, I propose that the Commission support the Member States in including gender equality issues in school curricula.
We now need concrete and firm actions, such as an increase in budget resources to improvethe economic and social condition of the family and I am sure and we have the political will to achieve these goals.
(SK) Since 70% of the 1.3 billion people who live in absolute poverty are women, development aid must be targeted mainly at women.
I agree with all the points in Mrs Uca's report, which states that education is the key to women's empowerment. I agree that financial and technical support should be provided to those women's organisations that are active in the area of education and teach women how to become successful. I support microcredit as a tool for meeting the Millennium Development Goals.
However, I do not agree with the rapporteur's position on the issues of reproductive health in the report. If we want to give women the right to make decisions concerning their bodies, why do we not give their unborn children the same opportunity to decide between life or death? I support the amendments tabled by my colleagues from the PPE-DE and UEN political groups in this regard and I thank my colleagues for their courage to include them. I will not vote for the report if these amendments are not adopted.
(DE) Mr President, I congratulate the Commission and the rapporteur. I am sorry this debate has focused so strongly on sexual and reproductive rights, because there are many other important issues in this context.
It seems to me that the UN and a number of conservatives are acting as though sexual and reproductive rights relate only to abortion. In that case I would advise them to check the facts and look at them closely: to be against contraception, against information, against giving women access to these services will only further increase the number of abortions. I find it more than cynical that those same people stand up and pretend they have a monopoly on ethics and morals.
In view of the statistics we hear from the United Nations and the World Population Monitoring Report every year, it is unethical and immoral to come out against sexual and reproductive rights here.
(Applause)
Mr President, we are discussing gender equality and women's empowerment and development cooperation. I am increasingly saddened by the fact that every time we have a debate around these issues, it descends into a very intolerant debate around sexual health and reproductive rights for women. It is a tragedy. It is one of the ongoing tragedies in this Parliament that we cannot see the bigger picture about the importance of education and micro-credit.
I will not be supporting most of the amendments tabled by some of my colleagues. It is not that I am not concerned. It is not that I am not concerned about the rate of sex selection that disposes of female foetuses in China and everywhere else. Of course we all have concerns about what is going on there. It is because, truly, I am not convinced that the motives for putting down these amendments are in what the amendment actually says.
If our colleagues were against abortion I would respect them putting down a motion against abortion because I think sex selection of male foetuses to them is as much of a concern as female foetuses ...
(The President cut off the speaker.)
(BG) I would like to commend the rapporteur for the comprehensive report on the gender issue and the Commission for its Communication. However, a document is as powerful as its implementation. Therefore we should make efforts to make this happen.
The Millennium Development Goals can be achieved through balancing all policies - family, school, university, healthcare, economy - in which women should be pivotal. In our cooperation programmes we have to emphasize on the right of women to be healthy, including reproductive health.
We should also think of the women's economic independence which is a prerequisite for the development of entrepreneurship and the fine-tuned use of their entire potential. It is particularly important to speak of shared responsibilites at all levels, national and international alike, shared responsibilities between men and women. This pertains to all walks of life and to all sectors of the economy.
(FI) Mr President, this report was preceded by a very heated debate in the committee at the start of the year, and it seems this debate is continuing today here in plenary.
I consider women's health services in general to be a very important component of human rights. These definitely extend to services relating to sexual and reproductive health.
This is not only a problem in developing countries: according to what I heard yesterday about the United States of America, 40% of young teenage girls have sexually transmitted diseases. Mere education and responsibility are not enough even in the western world.
In the developing countries the situation is far worse. HIV among women is on the increase, as is sexual violence against women. The provision of sexual and reproductive services in the developing countries is not about abortion either; it is about women knowing what options they have and knowing that they have a right to make their own choices.
Mr President, thank you for allowing me to speak on this because, in the heat of the debate, I think I want to bring matters down to a more practical level. The reality is stated in the explanatory statement, for example in Africa, where women make up 52% of the population but perform 75% of the agricultural work and produce and market up to 80% of food. I think the role of women in development in terms of food production is often ignored.
But I do take exception to the paragraph in the explanatory statement, which is historic and not up to date, in relation to a comment it makes about the common agricultural policy, which I absolutely disagree with. Europe is the largest importer of produce from the developing world. We have the Everything But Arms agreement and we will soon, perhaps, have a world trade agreement. But I think we need, as the World Bank says, to invest again in agriculture and food production, and we need to do that through women.
Member of the Commission. - (FR) Mr President, I will be very brief because I presume there is not time to speak at any length.
I should just like to pick up on Mrs Gomes' question. Why do the country strategy papers contain so few specific actions on the issue of gender? The answer is simple: the country strategies are worked out and decided by the partner countries themselves because they have to choose two sectors on which to focus and we do not dictate what sectors they should select. I would, however, emphasise that we insist on gender questions being taken into consideration throughout the entire course of projects.
Mr Lambsdorff, I understand why you find it hard to accept the lack of cohesion in the European Union's position in New York, but I think you need to take that up with the Council rather than the Commission, for it is not something that the Commission can rectify. That said, I would obviously echo your desire for a more cohesive position.
Very briefly - and there may be those among you who find my words provocative - I should like to share with you my own conviction: I fully agree with those who regard reproductive health as a precondition for women's equality. Personally, I do not see how we can address the subject and tackle this question without agreeing on that precondition, just as we agree on access to school, access to work and access to micro-credit. All these things are clearly important in themselves but ultimately it comes down to creating conditions in which women can choose freely. That is a basic principle of gender equality and it cannot be denied!
(Applause)
I would also invite anyone who might be in any doubt about the human tragedy of women's circumstances in certain developing countries to come and see for themselves and to hear the stories that some women could tell them about the anguish of their own experience. That is all I wanted to say: there is little to add. Thank you again for the high quality of the debate.
rapporteur. - (DE) Mr President, ladies and gentlemen, I am most grateful to all the speakers for their interesting contributions. My special thanks go to Mrs Creţu who drafted the opinion on behalf of the Committee on Women's Rights and Gender Equality. Her clear analysis and proposals for greater coherence have enriched the report in many important areas. For reasons of time I cannot, unfortunately, discuss all her contributions and I hope she will not take that as a sign of disrespect.
Many thanks to Mrs van Lancker, Mr Berman, Mr Lambsdorff, Mr Hutchinson, Mrs Scheele, Mrs Doyle, Mrs Weber, Mr Varvitsiotis, Mrs Hassi and Mrs Gomes. They are quite right to say that reproductive health in the developing countries has absolute priority and it is important to fight for it boldly and consistently. I vehemently disagree with Mrs Krupa's view that the sexual freedom of women provokes violence. That is an appalling and discriminatory kind of logic!
(Applause)
I say to Mr Deva that I did not expect anything different from him. Please forgive me for that remark. My dear Luisa Morgantini and Mr Romeva i Rueda have, as ever, found strong words to make it clear that women do not want handouts but simply what is due to them as half of humankind.
Many thanks to all those who support my report. I am also glad that NGOs in the field of development and women's rights have given a most positive assessment of the report. I am very grateful for all the cooperation and support I have received.
(Applause)
The debate is closed.
We shall now proceed to the vote.
Written statements (Rule 142 of the Rules of Procedure)
in writing. - (PL) Equal opportunities and equal access for women and men to resources and participation in public life are of decisive importance not only outside the EU, in the framework of sustainable development, they are also extremely important for many women in the European Union itself. I will give you an example: in Poland, in my own region, Silesia, women working day-to-day in favour of equality between women and men are worried that gender mainstreaming, i.e. gender policy, is not properly incorporated in regional economic, political and cultural action.
Women meeting in Katowice on 8 March 2007 proclaimed that 'gender policy is not promoted by the local authorities or the media - either publicly or privately - despite the fact that Poland joined the EU almost 4 years ago.' They added that the Silesian authorities were apparently not convinced by the slogan 'Democracy without women is only half democracy'.
Following the recent elections there are one-third fewer women in Silesian politics. So how can one speak of women's equality? That is why Silesian women are demanding that the local authorities ensure them equal involvement in local government and the decision-making process, access to promotion and the pursuit of business activities, equal opportunities with regard to employment, working conditions and pay, and freedom from violence.